 Fill in this information to identify your case:

 Debtor 1                   Richard David Saba, Jr.
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF ARIZONA

 Case number           2:18-bk-14108-PS
 (if known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                     amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                   Your assets
                                                                                                                                                                   Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................      $              12,400.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................           $              20,858.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................      $              33,258.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                   Your liabilities
                                                                                                                                                                   Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                       $              90,900.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                             $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                               $          2,207,409.44


                                                                                                                                     Your total liabilities $               2,298,309.44


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................                $              11,000.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                            $              11,309.18

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

          Yes
 7.     What kind of debt do you have?

         Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy

              Case 2:18-bk-14108-DPC                                Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                                           Desc
                                                                    Main Document    Page 1 of 60
 Debtor 1      Richard David Saba, Jr.                                                    Case number (if known) 2:18-bk-14108-PS

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information               page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                      Desc
                                                               Main Document    Page 2 of 60
 Fill in this information to identify your case and this filing:

 Debtor 1                    Richard David Saba, Jr.
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF ARIZONA

 Case number            2:18-bk-14108-PS                                                                                                                     Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
    Yes.      Where is the property?




 1.1                                                                            What is the property? Check all that apply
        Vacant land in Gila Bend                                                      Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                      Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                      Condominium or cooperative

                                                                                      Manufactured or mobile home
                                                                                                                                  Current value of the       Current value of the
                                                                                      Land
                                                                                                                                  entire property?           portion you own?
        City                              State              ZIP Code                 Investment property                                 $40,000.00                 $12,400.00
                                                                                      Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                      Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                                                                  Debtor and spouse have a 31%
                                                                                      Debtor 1 only                              ownership interest
                                                                                      Debtor 2 only
        County                                                                        Debtor 1 and Debtor 2 only
                                                                                      At least one of the debtors and another
                                                                                                                                      Check if this is community property
                                                                                                                                       (see instructions)

                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:

                                                                                APN 401-85-046


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                        $12,400.00

 Part 2: Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy

               Case 2:18-bk-14108-DPC                                      Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                         Desc
                                                                           Main Document    Page 3 of 60
 Debtor 1        Richard David Saba, Jr.                                                                            Case number (if known)       2:18-bk-14108-PS
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
    Yes

  3.1    Make:       Chevrolet                                                                                                Do not deduct secured claims or exemptions. Put
                                                               Who has an interest in the property? Check one
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Yukon                                      Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:       2008                                       Debtor 2 only                                                Current value of the      Current value of the
         Approximate mileage:                110,000            Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
         Other information:                                     At least one of the debtors and another
        VIN xx 8129
                                                                Check if this is community property                                  $10,032.00                 $10,032.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $10,032.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    No
     Yes.     Describe.....

                                    Kitchen table and chairs, coffe tables, two living room lamps, two
                                    night stands, two dressers, three bedroom lamps, radio, three
                                    clocks, washer and dryer, filing cabinet, lawn mower and trimmer,
                                    art work, bar stools, hutch, entertainment center, three beds, two
                                    sofas, refrigerator, dinnerware and kitchenware, dining table and
                                    chairs, long wood table, two desks, four night stands, grandfather
                                    clock                                                                                                                           $5,500.00


                                    Books                                                                                                                             $100.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
    No
     Yes.     Describe.....

                                    Two television sets, VCR, personal computer, radio, printer, three
                                    cell phones, laptop, speaker, games, X-box, game console                                                                          $810.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
     No
     Yes. Describe.....
Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                                Desc
                                                               Main Document    Page 4 of 60
 Debtor 1          Richard David Saba, Jr.                                                                                  Case number (if known)   2:18-bk-14108-PS

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
    No
     Yes.       Describe.....

                                            Golf clubs, skiis, tools, fishing poles                                                                                 $1,500.00


                                            Piano                                                                                                                     $150.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
     No
     Yes. Describe.....
11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
     Yes.       Describe.....

                                            Wearing apparel                                                                                                           $500.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
     Yes.       Describe.....

                                            Wedding rings                                                                                                           $1,500.00


                                            Bracelet                                                                                                                  $100.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
    No
     Yes.       Describe.....

                                            Dog                                                                                                                       $200.00


14. Any other personal and household items you did not already list, including any health aids you did not list
     No
     Yes. Give specific information.....

 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                        $10,360.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
     Yes................................................................................................................

Official Form 106A/B                                                                     Schedule A/B: Property                                                           page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy

            Case 2:18-bk-14108-DPC                                            Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                  Desc
                                                                              Main Document    Page 5 of 60
 Debtor 1        Richard David Saba, Jr.                                                                      Case number (if known)   2:18-bk-14108-PS
17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
    No
    Yes........................                                     Institution name:


                                      17.1.    checking                     Desert Financial account No. xx 0400                                         $16.00

                                                                            Desert Financial account No. xx 4565;
                                                                            account held by Saba Tooth Tiger LLC; had a
                                      17.2.    checking                     negative balance of ($145)                                                     $0.00



                                      17.3.    savings                      Desert Financial account No. xx 0001                                         $25.00



                                      17.4.    savings                      Desert Financial account No. xx 0000                                         $25.00


                                               Other financial              PayPal account; had a negative balance of
                                      17.5.    account                      ($24,000)                                                                      $0.00


                                                                            Community interest in JPMorgan Chase
                                      17.6.    checking/savings             accounts held by spouse                                                    $100.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................                   Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
    No
     Yes.     Give specific information about them...................
                                     Name of entity:                                                           % of ownership:

                                         Saba Tooth Tiger LLC                                                      100%          %                   Unknown


                                         Power & Riggs 72 LLC investment held by
                                         spouse; Debtor does not have an ownership
                                         interest                                                                   0%           %                   Unknown


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
     Yes. Give specific information about them
                                         Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
     Yes. List each account separately.
                                      Type of account:                      Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     No
     Yes. .....................                                            Institution name or individual:
Official Form 106A/B                                                 Schedule A/B: Property                                                                page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                  Desc
                                                               Main Document    Page 6 of 60
 Debtor 1       Richard David Saba, Jr.                                                                  Case number (if known)      2:18-bk-14108-PS

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............          Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     No
     Yes.............          Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    No
     Yes.     Give specific information about them...

                                              Beneficial interest in the Richard Saba Family Trust dated
                                              November 8, 1977                                                                                      Unknown


26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     No
     Yes. Give specific information about them...
27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     No
     Yes. Give specific information about them...
 Money or property owed to you?                                                                                                        Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.

28. Tax refunds owed to you
     No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
     No
     Yes. Give specific information..
31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
     No
     Yes. Name the insurance company of each policy and list its value.
                                         Company name:                                          Beneficiary:                            Surrender or refund
                                                                                                                                        value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
     No
     Yes. Give specific information..



Official Form 106A/B                                                 Schedule A/B: Property                                                               page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                 Desc
                                                               Main Document    Page 7 of 60
 Debtor 1        Richard David Saba, Jr.                                                                                         Case number (if known)        2:18-bk-14108-PS
33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
     No
     Yes. Describe each claim.........
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
     Yes. Describe each claim.........
35. Any financial assets you did not already list
    No
     Yes.      Give specific information..

                                                          Real estate commissions from pending sale scheduled to
                                                          close on November 15, 2018 in the amount of $4,825.75                                                               Unknown



 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................                $166.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    No. Go to Part 6.
    Yes.     Go to line 38.


                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

38. Accounts receivable or commissions you already earned
     No
     Yes. Describe.....

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
    No
     Yes.      Describe.....


                                        Desk, computer, chair, notebooks and pens                                                                                               $300.00


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
     No
     Yes. Describe.....

41. Inventory
    No
     Yes.      Describe.....


                                        Inventory of Star Wars action figures, Funko Pop's and
                                        miscellaneous toys with an estimated value of $200,000 located at
                                        9615 N. 121st Place, Scottsdale, Arizona 85259.

                                        The inventory listed by eBay on 2.23.18 represents approximately
                                        10% of the total inventory; Debtor has pictures and video
                                        recording of the inventory                                                                                                            Unknown


Official Form 106A/B                                                           Schedule A/B: Property                                                                               page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy

            Case 2:18-bk-14108-DPC                                   Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                                     Desc
                                                                     Main Document    Page 8 of 60
 Debtor 1         Richard David Saba, Jr.                                                                                               Case number (if known)   2:18-bk-14108-PS
42. Interests in partnerships or joint ventures
     No
     Yes. Give specific information about them...................
                                               Name of entity:                                                                           % of ownership:


43. Customer lists, mailing lists, or other compilations
    No.
    Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

                No
                Yes. Describe.....

44. Any business-related property you did not already list
     No
     Yes. Give specific information.........


 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................                 $300.00

 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       No. Go to Part 7.
       Yes.      Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................               $12,400.00
 56. Part 2: Total vehicles, line 5                                                                           $10,032.00
 57. Part 3: Total personal and household items, line 15                                                      $10,360.00
 58. Part 4: Total financial assets, line 36                                                                    $166.00
 59. Part 5: Total business-related property, line 45                                                           $300.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $20,858.00              Copy personal property total           $20,858.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                         $33,258.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy

            Case 2:18-bk-14108-DPC                                      Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                                   Desc
                                                                        Main Document    Page 9 of 60
 Fill in this information to identify your case:

 Debtor 1                Richard David Saba, Jr.
                         First Name                         Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name                     Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number           2:18-bk-14108-PS
 (if known)
                                                                                                                                         Check if this is an
                                                                                                                                            amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                     4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

       You are claiming state and federal nonbankruptcy exemptions.                  11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the     Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from      Check only one box for each exemption.
                                                               Schedule A/B

      2008 Chevrolet Yukon 110,000 miles                             $10,032.00                                                 Ariz. Rev. Stat. § 33-1125(8)
      VIN xx 8129                                                                                                                Non-filing spouse asserts
      Line from Schedule A/B: 3.1                                                            100% of fair market value, up to   exemption
                                                                                              any applicable statutory limit

      Kitchen table and chairs, coffe                                 $5,500.00                                                 Ariz. Rev. Stat. § 33-1123
      tables, two living room lamps, two                                                                                         Non-filing spouse asserts
      night stands, two dressers, three                                                      100% of fair market value, up to   exemption
      bedroom lamps, radio, three clocks,                                                     any applicable statutory limit
      washer and dryer, filing cabinet, lawn
      mower and trimmer, art work, bar
      stools, hutch, entertainment center,
      three beds
      Line from Schedule A/B: 6.1

      Books                                                               $100.00                                               Ariz. Rev. Stat. § 33-1125(5)
      Line from Schedule A/B: 6.2                                                                                                Non-filing spouse asserts
                                                                                             100% of fair market value, up to   exemption
                                                                                              any applicable statutory limit

      Two television sets, VCR, personal                                  $810.00                                               Ariz. Rev. Stat. § 33-1123
      computer, radio, printer, three cell                                                                                       Non-filing spouse asserts
      phones, laptop, speaker, games,                                                        100% of fair market value, up to   exemption
      X-box, game console                                                                     any applicable statutory limit
      Line from Schedule A/B: 7.1




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                        page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

              Case 2:18-bk-14108-DPC                           Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                        Desc
                                                               Main Document    Page 10 of 60
 Debtor 1    Richard David Saba, Jr.                                                                     Case number (if known)     2:18-bk-14108-PS
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Piano                                                               $150.00                                                 Ariz. Rev. Stat. § 33-1125(2)
     Line from Schedule A/B: 9.2                                                                                                  Non-filing spouse asserts
                                                                                          100% of fair market value, up to       exemption
                                                                                           any applicable statutory limit

     Wearing apparel                                                     $500.00                                                 Ariz. Rev. Stat. § 33-1125(1)
     Line from Schedule A/B: 11.1                                                                                                 Non-filing spouse asserts
                                                                                          100% of fair market value, up to       exemption
                                                                                           any applicable statutory limit

     Wedding rings                                                    $1,500.00                                                  Ariz. Rev. Stat. § 33-1125(4)
     Line from Schedule A/B: 12.1                                                                                                 Non-filing spouse asserts
                                                                                          100% of fair market value, up to       exemption
                                                                                           any applicable statutory limit

     Dog                                                                 $200.00                                                 Ariz. Rev. Stat. § 33-1125(11)
     Line from Schedule A/B: 13.1                                                                                                 Non-filing spouse asserts
                                                                                          100% of fair market value, up to       exemption
                                                                                           any applicable statutory limit

     checking: Desert Financial account                                   $16.00                                                 Ariz. Rev. Stat. § 33-1126(A)(9)
     No. xx 0400                                                                                                                  Non-filing spouse asserts
     Line from Schedule A/B: 17.1                                                         100% of fair market value, up to       exemption
                                                                                           any applicable statutory limit

     savings: Desert Financial account                                    $25.00                                                 Ariz. Rev. Stat. § 33-1126(A)(9)
     No. xx 0001                                                                                                                  Non-filing spouse asserts
     Line from Schedule A/B: 17.3                                                         100% of fair market value, up to       exemption
                                                                                           any applicable statutory limit

     savings: Desert Financial account                                    $25.00                                                 Ariz. Rev. Stat. § 33-1126(A)(9)
     No. xx 0000                                                                                                                  Non-filing spouse asserts
     Line from Schedule A/B: 17.4                                                         100% of fair market value, up to       exemption
                                                                                           any applicable statutory limit

     checking/savings: Community                                         $100.00                                                 Ariz. Rev. Stat. § 33-1126(A)(9)
     interest in JPMorgan Chase accounts                                                                                          Non-filing spouse asserts
     held by spouse                                                                       100% of fair market value, up to       exemption
     Line from Schedule A/B: 17.6                                                          any applicable statutory limit


     Real estate commissions from                                     Unknown                                                    Ariz. Rev. Stat. § 33-1131(B)
     pending sale scheduled to close on                                                                                           Non-filing spouse asserts
     November 15, 2018 in the amount of                                                   100% of fair market value, up to       exemption
     $4,825.75                                                                             any applicable statutory limit
     Line from Schedule A/B: 35.1

     Desk, computer, chair, notebooks                                    $300.00                                                 Ariz. Rev. Stat. § 33-1130(1)
     and pens                                                                                                                     Non-filing spouse asserts
     Line from Schedule A/B: 39.1                                                         100% of fair market value, up to       exemption
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
      Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
        No
        Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

            Case 2:18-bk-14108-DPC                             Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                         Desc
                                                               Main Document    Page 11 of 60
 Fill in this information to identify your case:

 Debtor 1                   Richard David Saba, Jr.
                            First Name                      Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                     Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number           2:18-bk-14108-PS
 (if known)
                                                                                                                                               Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B               Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral    Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this     portion
                                                                                                            value of collateral.   claim                  If any
         ACE FUNDING SOURCE
 2.1                                                                                                                    $0.00             Unknown             Unknown
         LLC                                      Describe the property that secures the claim:
         Creditor's Name                          Saba Tooth Tiger LLC
                                                  100%; creditor was paid in full
                                                  As of the date you file, the claim is: Check all that
         366 NORTH BROADWAY                       apply.
         JERICHO, NY 11753                         Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
  Debtor 1 only                                   An agreement you made (such as mortgage or secured
                                                       car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)    UCC 2017-003-1243-7 Recorded 8/18/17
       community debt

 Date debt was incurred                                    Last 4 digits of account number


 2.2     CERVELAT CAPITAL                         Describe the property that secures the claim:                         $0.00             Unknown             Unknown
         Creditor's Name
                                                  Saba Tooth Tiger LLC
         8605 SANTA MONICA                        100%
         BLVD #35697                              As of the date you file, the claim is: Check all that
         LOS ANGELES, CA                          apply.
         90069                                     Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
  Debtor 1 only                                   An agreement you made (such as mortgage or secured
                                                       car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)    UCC 2017-000-8767-6 Recorded 3/3/17
       community debt


Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

              Case 2:18-bk-14108-DPC                           Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                            Desc
                                                               Main Document    Page 12 of 60
 Debtor 1 Richard David Saba, Jr.                                                                          Case number (if known)   2:18-bk-14108-PS
              First Name                  Middle Name                     Last Name


 Date debt was incurred                                     Last 4 digits of account number


        COMPLETE BUSINESS
 2.3                                                                                                              $82,000.00           Unknown         Unknown
        SOLUTIONS GROUP                            Describe the property that secures the claim:
        Creditor's Name
                                                   Saba Tooth Tiger LLC
                                                   100%
        22 N 3RD STREET                            As of the date you file, the claim is: Check all that
        PHILADELPHIA, PA                           apply.
        19106                                       Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)

  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a         Other (including a right to offset)            UCC 2018-002-4704-9 Recorded 6/18/18
       community debt

 Date debt was incurred                                     Last 4 digits of account number


 2.4    UNKNOWN                                    Describe the property that secures the claim:                    Unknown            Unknown         Unknown
        Creditor's Name                            Saba Tooth Tiger LLC
                                                   100%
                                                   As of the date you file, the claim is: Check all that
        P.O. BOX 2576                              apply.
        SPRINGFIELD, IL 62708                       Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)    UCC 2018-002-7281-8 Recorded 7/1/18
       community debt

 Date debt was incurred                                     Last 4 digits of account number


 2.5    UNKNOWN                                    Describe the property that secures the claim:                    Unknown            Unknown         Unknown
        Creditor's Name
                                                   Saba Tooth Tiger LLC
                                                   100%
        3300 N BRAND BLVD                          As of the date you file, the claim is: Check all that
        STE 700 ATTN: SPRS                         apply.
        GLENDALE, CA 91203                          Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)    UCC 2017-003-3056-5 Recorded 9/1/17
       community debt

 Date debt was incurred                                     Last 4 digits of account number

Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                     Desc
                                                               Main Document    Page 13 of 60
 Debtor 1 Richard David Saba, Jr.                                                                          Case number (if known)         2:18-bk-14108-PS
              First Name                  Middle Name                     Last Name




 2.6    UNKNOWN                                    Describe the property that secures the claim:                     Unknown                    Unknown             Unknown
        Creditor's Name
                                                   Saba Tooth Tiger LLC
                                                   100%
                                                   As of the date you file, the claim is: Check all that
        P.O. BOX 2576                              apply.
        SPRINGFIELD, IL 62708                       Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)    UCC 2018-002-7281-8 Recorded 7/1/18
       community debt

 Date debt was incurred                                     Last 4 digits of account number


        WELLS FARGO DEALER
 2.7                                                                                                                 $8,900.00                $10,032.00                  $0.00
        SERVICES                                   Describe the property that secures the claim:
        Creditor's Name
                                                   2008 Chevrolet Yukon 110,000 miles
                                                   VIN xx 8129
                                                   As of the date you file, the claim is: Check all that
        P.O. BOX 25341                             apply.
        SANTA ANA, CA 92799                         Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number        5651


   Add the dollar value of your entries in Column A on this page. Write that number here:                                   $90,900.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                  $90,900.00

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

         Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?   2.1
         ACE FUNDING SOURCE LLC
         C/O CORPORATION SERVICE COMPANY                                                            Last 4 digits of account number
         801 ADLAI STEVENSON DRIVE
         SPRINGFIELD, IL 62703




Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                   page 3 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                                  Desc
                                                               Main Document    Page 14 of 60
 Debtor 1 Richard David Saba, Jr.                                                        Case number (if known)          2:18-bk-14108-PS
              First Name                Middle Name                  Last Name



        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.2
        CERVELAT CAPITAL
        C/O CT LIEN SOLUTIONS                                                      Last 4 digits of account number
        P.O. BOX 29071
        GLENDALE, CA 91209

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.4
        UNKNOWN
        CSC                                                                        Last 4 digits of account number
        801 ADLAI STEVENSON DRIVE
        SPRINGFIELD, IL 62703

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.5
        UNKNOWN
        CT LIEN SOLUTIONS                                                          Last 4 digits of account number
        P.O. BOX 29071
        GLENDALE, CA 91209

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.6
        UNKNOWN
        CSC                                                                        Last 4 digits of account number
        801 ADLAI STEVENSON DRIVE
        SPRINGFIELD, IL 62703

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.7
        WELLS FARGO DEALER SERVICES
        P.O. BOX 1697                                                              Last 4 digits of account number
        WINTERVILLE, NC 28590




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 4 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                 Desc
                                                               Main Document    Page 15 of 60
 Fill in this information to identify your case:

 Debtor 1                  Richard David Saba, Jr.
                           First Name                       Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                       Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number           2:18-bk-14108-PS
 (if known)
                                                                                                                                                      Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

        No. Go to Part 2.
        Yes.
 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          ALBERT AND BETTIE CRAWFORD                              Last 4 digits of account number                                                                   $50,000.00
              Nonpriority Creditor's Name
              TJE CRAWFORD FAMILY                                     When was the debt incurred?             2015
              REVOCABLE TRUST
              2550 BALD EAGLE PT
              LAKESIDE, AZ 85929
              Number Street City State ZIp Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               Debtor 1 only                                          Contingent
               Debtor 2 only                                          Unliquidated
               Debtor 1 and Debtor 2 only                             Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                 Student loans
              debt                                                     Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

               No                                                     Debts to pension or profit-sharing plans, and other similar debts
               Yes                                                    Other. Specify     Investor




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                              27764                                                Best Case Bankruptcy

              Case 2:18-bk-14108-DPC                           Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                                       Desc
                                                               Main Document    Page 16 of 60
 Debtor 1 Richard David Saba, Jr.                                                                        Case number (if known)        2:18-bk-14108-PS

 4.2      ANDREW GAY                                                 Last 4 digits of account number                                                      $50,000.00
          Nonpriority Creditor's Name
          5337 E THUNDERBIRD RD                                      When was the debt incurred?
          SCOTTSDALE, AZ 85254
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investor


 4.3      CAPITAL ONE                                                Last 4 digits of account number       1755                                            $5,328.81
          Nonpriority Creditor's Name
          P.O. BOX 30285                                             When was the debt incurred?           2017
          SALT LAKE CITY, UT 84130
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Quick Silver credit card


 4.4      CAPITAL ONE                                                Last 4 digits of account number       8433                                            $4,665.00
          Nonpriority Creditor's Name
          P.O. BOX 30285                                             When was the debt incurred?           2017
          SALT LAKE CITY, UT 84130
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Platinum credit card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 2 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                         Desc
                                                               Main Document    Page 17 of 60
 Debtor 1 Richard David Saba, Jr.                                                                        Case number (if known)        2:18-bk-14108-PS

 4.5      CAROL ROSS                                                 Last 4 digits of account number                                                       $10,000.00
          Nonpriority Creditor's Name
          175 S. BLUE MERLE TRAIL                                    When was the debt incurred?
          CHINO VALLEY, AZ 86323
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investor


 4.6      CHRIS ZACHAR                                               Last 4 digits of account number                                                       $80,000.00
          Nonpriority Creditor's Name
          2703 E GELDING DR                                          When was the debt incurred?
          PHOENIX, AZ 85032
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investor


          CLELAND AND SUZANNE
 4.7      RATCLIFFE                                                  Last 4 digits of account number                                                      $150,000.00
          Nonpriority Creditor's Name
          5325 W SADDLE HORN RD                                      When was the debt incurred?
          PHOENIX, AZ 85083
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investor




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 3 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                         Desc
                                                               Main Document    Page 18 of 60
 Debtor 1 Richard David Saba, Jr.                                                                        Case number (if known)        2:18-bk-14108-PS

          COMPLETE BUSINESS SOLUTIONS
 4.8      GROUP INC                                                  Last 4 digits of account number                                                       $82,000.00
          Nonpriority Creditor's Name
          22 N 3RD STREET                                            When was the debt incurred?           May 2018
          PHILADELPHIA, PA 19106
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal guaranty of business loan;
           Yes                                                       Other. Specify     plaintiff in 18-151424

 4.9      CONRAD COGGESHALL                                          Last 4 digits of account number                                                        $5,000.00
          Nonpriority Creditor's Name
          8245 E BELL RD UNIT 119                                    When was the debt incurred?
          SCOTTSDALE, AZ 85260
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investor


 4.1
 0        CRAIG JOHNSON                                              Last 4 digits of account number                                                      $112,606.00
          Nonpriority Creditor's Name
          11350 E SAHUARO DRIVE #351                                 When was the debt incurred?
          SCOTTSDALE, AZ 85259
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investor; Plaintiff in CV2018-002291




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                         Desc
                                                               Main Document    Page 19 of 60
 Debtor 1 Richard David Saba, Jr.                                                                        Case number (if known)        2:18-bk-14108-PS

 4.1
 1        CREDIT ONE BANK                                            Last 4 digits of account number       5540                                             $1,837.00
          Nonpriority Creditor's Name
          P.O. BOX 98873                                             When was the debt incurred?           January 2018
          LAS VEGAS, NV 89193
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Credit card


 4.1
 2        CREDIT ONE BANK                                            Last 4 digits of account number       8071                                              $947.62
          Nonpriority Creditor's Name
          P.O. BOX 98873                                             When was the debt incurred?           2018
          LAS VEGAS, NV 89193
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Mastercard


 4.1      DAN BLUTSTEIN/EXPRESS
 3        PROMOTIONS                                                 Last 4 digits of account number                                                      $370,000.00
          Nonpriority Creditor's Name
          12066 E WELSH TRAIL                                        When was the debt incurred?           2015 to 2017
          SCOTTSDALE, AZ 85259
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investor




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 5 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                         Desc
                                                               Main Document    Page 20 of 60
 Debtor 1 Richard David Saba, Jr.                                                                        Case number (if known)        2:18-bk-14108-PS

 4.1      DEVINDER SINGH AND RANDEEP
 4        SINGH                                                      Last 4 digits of account number                                                      $150,000.00
          Nonpriority Creditor's Name
          14425 N 14TH DR                                            When was the debt incurred?           January 2016
          PHOENIX, AZ 85023
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investor


 4.1
 5        DONN FRYE                                                  Last 4 digits of account number                                                        $5,000.00
          Nonpriority Creditor's Name
          6905 E LARKSPUR DR                                         When was the debt incurred?
          SCOTTSDALE, AZ 85254
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investor


 4.1
 6        ERIC SCHECHTER                                             Last 4 digits of account number                                                       $80,000.00
          Nonpriority Creditor's Name
          12256 E ARABIAN PARK DR                                    When was the debt incurred?
          SCOTTSDALE, AZ 85259
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investor; plaintiff in CV2018-053321




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 6 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                         Desc
                                                               Main Document    Page 21 of 60
 Debtor 1 Richard David Saba, Jr.                                                                        Case number (if known)        2:18-bk-14108-PS

 4.1
 7        FIRST PREMIER BANK                                         Last 4 digits of account number       1036                                            $1,065.04
          Nonpriority Creditor's Name
          P.O. BOX 5519                                              When was the debt incurred?           2018
          SIOUX FALLS, SD 57117
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Credit card


 4.1
 8        FIRST PREMIER BANK                                         Last 4 digits of account number       5160                                            $1,152.29
          Nonpriority Creditor's Name
          P.O. BOX 5519                                              When was the debt incurred?           2018
          SIOUX FALLS, SD 57117
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Credit card


 4.1
 9        FREDDIE KNOWLIN                                            Last 4 digits of account number                                                       $5,000.00
          Nonpriority Creditor's Name
          10607 N HAYDEN RD #100                                     When was the debt incurred?
          SCOTTSDALE, AZ 85260
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investor




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 7 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                         Desc
                                                               Main Document    Page 22 of 60
 Debtor 1 Richard David Saba, Jr.                                                                        Case number (if known)        2:18-bk-14108-PS

 4.2
 0        GARY MAY                                                   Last 4 digits of account number                                                       $5,000.00
          Nonpriority Creditor's Name
          8687 E VIA VENTURA                                         When was the debt incurred?           2016
          SCOTTSDALE, AZ 85258
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investor


 4.2
 1        GERARD AND KELLY PROSNIER                                  Last 4 digits of account number                                                      $20,000.00
          Nonpriority Creditor's Name
          12229 E DOUBLETREE RANCH RD                                When was the debt incurred?
          SCOTTSDALE, AZ 85259
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investor


 4.2
 2        JAMES TOENSING                                             Last 4 digits of account number                                                      $75,000.00
          Nonpriority Creditor's Name
          7930 S ASH AVENUE                                          When was the debt incurred?
          TEMPE, AZ 85284
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investor




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 8 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                         Desc
                                                               Main Document    Page 23 of 60
 Debtor 1 Richard David Saba, Jr.                                                                        Case number (if known)        2:18-bk-14108-PS

 4.2
 3        JOHN AND CAROL WALKER                                      Last 4 digits of account number                                                      $60,000.00
          Nonpriority Creditor's Name
          4700 S FULTON RANCH BLVD UNIT                              When was the debt incurred?
          80
          CHANDLER, AZ 85248
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investor


 4.2
 4        KABBAGE                                                    Last 4 digits of account number                                                      $35,000.00
          Nonpriority Creditor's Name
          925 B PEACHTREE ST NE STE 1688                             When was the debt incurred?
          ATLANTA, GA 30309
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Loan


 4.2
 5        KAREN AND ROBERT LEONE                                     Last 4 digits of account number                                                      $10,000.00
          Nonpriority Creditor's Name
          815 E MYRTLE AVE                                           When was the debt incurred?
          PHOENIX, AZ 85020
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investors




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 9 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                         Desc
                                                               Main Document    Page 24 of 60
 Debtor 1 Richard David Saba, Jr.                                                                        Case number (if known)        2:18-bk-14108-PS

 4.2
 6        KEVIN MULMED                                               Last 4 digits of account number                                                      $450,000.00
          Nonpriority Creditor's Name
          13138 E JENAN DRIVE                                        When was the debt incurred?
          SCOTTSDALE, AZ 85259
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investor


 4.2
 7        KORY BLYTHE                                                Last 4 digits of account number                                                       $20,000.00
          Nonpriority Creditor's Name
          10727 N 139TH ST                                           When was the debt incurred?
          SCOTTSDALE, AZ 85259
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investor


 4.2
 8        LARRY AND KATHLEEN WHEATON                                 Last 4 digits of account number                                                      $105,000.00
          Nonpriority Creditor's Name
          2565 LEISURE WORLD                                         When was the debt incurred?           2015
          MESA, AZ 85206
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investor




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 10 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                         Desc
                                                               Main Document    Page 25 of 60
 Debtor 1 Richard David Saba, Jr.                                                                        Case number (if known)        2:18-bk-14108-PS

 4.2
 9        LENDING CLUB                                               Last 4 digits of account number                                                      $32,000.00
          Nonpriority Creditor's Name
          71 STEVENSON, STE 1000                                     When was the debt incurred?
          SAN FRANCISCO, CA 94105
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Loan


 4.3
 0        MARK POGUE                                                 Last 4 digits of account number                                                       $3,800.00
          Nonpriority Creditor's Name
          10686 E. FIREHORN DRIVE                                    When was the debt incurred?
          SCOTTSDALE, AZ 85255
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Personal loan


 4.3
 1        MIKE CHIN                                                  Last 4 digits of account number                                                       $8,000.00
          Nonpriority Creditor's Name
          9438 N 87TH ST                                             When was the debt incurred?
          SCOTTSDALE, AZ 85255
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investor




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 11 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                         Desc
                                                               Main Document    Page 26 of 60
 Debtor 1 Richard David Saba, Jr.                                                                        Case number (if known)        2:18-bk-14108-PS

 4.3
 2        MONICA PANNO                                               Last 4 digits of account number                                                       $5,000.00
          Nonpriority Creditor's Name
          2556 ALMADEN CT                                            When was the debt incurred?
          LOS ANGELES, CA 90077
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investor


 4.3
 3        PAYPAL                                                     Last 4 digits of account number                                                      $24,554.10
          Nonpriority Creditor's Name
          2211 N FIRST ST                                            When was the debt incurred?
          SAN JOSE, CA 95131
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify

 4.3
 4        PAYPAL CREDIT                                              Last 4 digits of account number                                                       $2,453.58
          Nonpriority Creditor's Name
          2211 N FIRST ST                                            When was the debt incurred?
          SAN JOSE, CA 95131
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 12 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                         Desc
                                                               Main Document    Page 27 of 60
 Debtor 1 Richard David Saba, Jr.                                                                        Case number (if known)        2:18-bk-14108-PS

 4.3
 5        R. BRIAN WARDELL                                           Last 4 digits of account number                                                      $10,000.00
          Nonpriority Creditor's Name
          25650 N WARNGLER RD                                        When was the debt incurred?
          SCOTTSDALE, AZ 85255
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investor


 4.3
 6        RENE ROMERO                                                Last 4 digits of account number                                                      $10,000.00
          Nonpriority Creditor's Name
          645 E MISSOURI AVENU, STE 182                              When was the debt incurred?
          PHOENIX, AZ 85012
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investor


 4.3
 7        RICHARD WARDELL                                            Last 4 digits of account number                                                      $10,000.00
          Nonpriority Creditor's Name
          25650 N. WRANGLER ROAD                                     When was the debt incurred?
          SCOTTSDALE, AZ 85255
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investor




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 13 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                         Desc
                                                               Main Document    Page 28 of 60
 Debtor 1 Richard David Saba, Jr.                                                                        Case number (if known)        2:18-bk-14108-PS

 4.3
 8        RIVER ADVANCE LLC                                          Last 4 digits of account number                                                      $15,000.00
          Nonpriority Creditor's Name
          C/O FORTIS INSTITUTE                                       When was the debt incurred?
          201 WILLOWBROOK BLVD, STE
          202
          WAYNE, NJ 07470
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Personal guaranty of business loan


 4.3
 9        ROB ABELIN                                                 Last 4 digits of account number                                                       $5,000.00
          Nonpriority Creditor's Name
          4017 E CASSIA WAY                                          When was the debt incurred?
          PHOENIX, AZ 85044
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investor


 4.4
 0        ROBERT HILL                                                Last 4 digits of account number                                                      $20,000.00
          Nonpriority Creditor's Name
          11726 N. 120TH ST                                          When was the debt incurred?
          SCOTTSDALE, AZ 85229
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investor




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 14 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                         Desc
                                                               Main Document    Page 29 of 60
 Debtor 1 Richard David Saba, Jr.                                                                        Case number (if known)        2:18-bk-14108-PS

 4.4
 1        ROSIE ROMERO                                               Last 4 digits of account number                                                      $14,000.00
          Nonpriority Creditor's Name
          13020 N HAYDEN RD                                          When was the debt incurred?
          SCOTTSDALE, AZ 85260
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investor


 4.4
 2        SAM POLLINA                                                Last 4 digits of account number                                                       $4,000.00
          Nonpriority Creditor's Name
          15029 N THOMPSON PEAK PKY                                  When was the debt incurred?
          STE B111 #613
          SCOTTSDALE, AZ 85260
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investor


 4.4
 3        SHERRY CUMMINGS                                            Last 4 digits of account number                                                       $3,000.00
          Nonpriority Creditor's Name
          10080 E MOUNTAINVIEW LAKE DR                               When was the debt incurred?
          UNIT B204
          SCOTTSDALE, AZ 85258
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Investor




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 15 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                         Desc
                                                               Main Document    Page 30 of 60
 Debtor 1 Richard David Saba, Jr.                                                                         Case number (if known)        2:18-bk-14108-PS

 4.4
 4         SPG ADVANCE LLC                                           Last 4 digits of account number                                                              $28,000.00
           Nonpriority Creditor's Name
           1221 MCDONALD AVENUE                                      When was the debt incurred?
           BROOKLYN, NY 11230
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            Debtor 1 only                                            Contingent
            Debtor 2 only                                            Unliquidated
            Debtor 1 and Debtor 2 only                               Disputed
            At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                   Student loans
           debt                                                       Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

            No                                                       Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                      Other. Specify     Personal guaranty of business loan


 4.4
 5         YELLOWSTONE CAPITAL LLC                                   Last 4 digits of account number                                                              $68,000.00
           Nonpriority Creditor's Name
           30 BROAD STREET, 14TH FLOOR,                              When was the debt incurred?             March 2018
           SUITE 1462
           NEW YORK, NY 10004
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            Debtor 1 only                                            Contingent
            Debtor 2 only                                            Unliquidated
            Debtor 1 and Debtor 2 only                               Disputed
            At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                   Student loans
           debt                                                       Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

            No                                                       Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Personal guaranty of business loan;
            Yes                                                      Other. Specify     plaintiff in 500706/2018

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ANDREW GAY                                                    Line 4.2 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 C/O JOSHUA CARDEN LAW FIRM                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 16427 N SCOTTSDALE RD, STE 410
 SCOTTSDALE, AZ 85254
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CAPITAL ONE                                                   Line 4.3 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 15000 CAPITAL ONE DR                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 RICHMOND, VA 23238
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CAPITAL ONE                                                   Line 4.4 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 15000 CAPITAL ONE DR                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 RICHMOND, VA 23238
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 16 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                                  Desc
                                                               Main Document    Page 31 of 60
 Debtor 1 Richard David Saba, Jr.                                                                       Case number (if known)         2:18-bk-14108-PS

 CLELAND AND SUZANNE                                           Line 4.7 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 RATCLIFFE                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 513 BARRINGTON DR
 FRANKLIN, TN 37067
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CONRAD COGGESHALL                                             Line 4.9 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 4947 E LARKSPUR DR                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 SCOTTSDALE, AZ 85254
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CREDIT ONE BANK                                               Line 4.11 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 P.O. BOX 98875                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 LAS VEGAS, NV 89193
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CREDIT ONE BANK                                               Line 4.12 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 P.O. BOX 98875                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 LAS VEGAS, NV 89193
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 DAN BLUFSTEIN                                                 Line 4.13 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 C/O NEAL BOOKSPAN -JABURG &                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 WILK
 3200 N CENTRAL AVE, STE 2000
 PHOENIX, AZ 85012
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ERIC SCHECHTER                                                Line 4.16 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 C/O GARY R. BLUME/BLUME LAW                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 FIRM PC
 11811 N TATUM BLVD. STE 1051
 PHOENIX, AZ 85028
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 FIRST PREMIER BANK                                            Line 4.17 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 601 S MINNESOTA AVENUE                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 SIOUX FALLS, SD 57104
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 FIRST PREMIER BANK                                            Line 4.18 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 601 S MINNESSOTA AVENUE                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 SIOUX FALLS, SD 57104
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 FORTIS INSTITUTE                                              Line 4.38 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 201 WILLOWBROOK BLVD STE 202                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 WAYNE, NJ 07470
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 LARRY AND KATHLEEN B.                                         Line 4.28 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 WHEATON                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 CHARITABLE REMAINDER TRUST
 574 E 1400 SOUTH
 OREM, UT 84097
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 LARRY AND KATHLEEN WHEATON                                    Line 4.28 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 16165 N 83RD AV, ST 200                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 PEORIA, AZ 85382
Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 17 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                               Desc
                                                               Main Document    Page 32 of 60
 Debtor 1 Richard David Saba, Jr.                                                                         Case number (if known)        2:18-bk-14108-PS
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 LENDING CLUB                                                  Line 4.29 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 71 STEVENSON ST STE 300                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 SAN FRANCISCO, CA 94105
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 MARK POGUE                                                    Line 4.30 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 8535 E HARTFORD DR ST 100                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 SCOTTSDALE, AZ 85255
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NEW YORK UNITY FACTOR LLC                                     Line 4.8 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 C/O NORMAN M VALZ                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 39 BROADWAY, STE 230
 NEW YORK, NY 10006
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NEW YORK UNITY FACTOR LLC                                     Line 4.8 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 39 BROADWAY SUITE 930                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 NEW YORK, NY 10060
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 PAR FUNDING                                                   Line 4.8 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 20 N. 3RD STREET                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 PHILADELPHIA, PA 19106
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 RENE ROMERO                                                   Line 4.36 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 28111 CASCABEL                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 MISSION VIEJO, CA 92692
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                               Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                         0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                         0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                         0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                         0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                         0.00

                                                                                                                               Total Claim
                        6f.   Student loans                                                                 6f.       $                         0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                         0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                         0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $              2,207,409.44

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $              2,207,409.44




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 18 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                                  Desc
                                                               Main Document    Page 33 of 60
 Fill in this information to identify your case:

 Debtor 1                Richard David Saba, Jr.
                         First Name                         Middle Name          Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name          Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number           2:18-bk-14108-PS
 (if known)
                                                                                                                                Check if this is an
                                                                                                                                   amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease              State what the contract or lease is for
                         Name, Number, Street, City, State and ZIP Code

     2.1      Agreement with family for rental of                                     Debtor pays rent in the amount of $600 per month
              residence




Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy

              Case 2:18-bk-14108-DPC                           Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                               Desc
                                                               Main Document    Page 34 of 60
 Fill in this information to identify your case:

 Debtor 1                   Richard David Saba, Jr.
                            First Name                           Middle Name         Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name         Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF ARIZONA

 Case number           2:18-bk-14108-PS
 (if known)
                                                                                                                                 Check if this is an
                                                                                                                                     amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                            12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

       No
       Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

       No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
                 No
                 Yes.

                       In which community state or territory did you live?           Arizona         . Fill in the name and current address of that person.
                       Tracey Saba
                       9615 N. 121st Place
                       Scottsdale, AZ 85259
                       Name of your spouse, former spouse, or legal equivalent
                       Number, Street, City, State & Zip Code


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                       Check all schedules that apply:


    3.1         REALTY EXECUTIVES                                                                     Schedule D, line        2.3
                10607 N HAYDEN RD #100                                                                Schedule E/F, line
                SCOTTSDALE, AZ 85260
                                                                                                      Schedule G
                Listed on UCC
                                                                                                     COMPLETE BUSINESS SOLUTIONS GROUP



    3.2         Saba Tooth Tiger LLC                                                                  Schedule D, line
                9615 N. 121st Place                                                                   Schedule E/F, line         4.44
                Scottsdale, AZ 85259
                                                                                                      Schedule G
                                                                                                     SPG ADVANCE LLC




Official Form 106H                                                               Schedule H: Your Codebtors                                      Page 1 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy

              Case 2:18-bk-14108-DPC                               Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                           Desc
                                                                   Main Document    Page 35 of 60
 Debtor 1 Richard David Saba, Jr.                                                        Case number (if known)   2:18-bk-14108-PS


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.3      Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.45
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              YELLOWSTONE CAPITAL LLC



    3.4      Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.8
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              COMPLETE BUSINESS SOLUTIONS GROUP
                                                                                              INC



    3.5      Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.38
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              RIVER ADVANCE LLC



    3.6      Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.1
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              ALBERT AND BETTIE CRAWFORD



    3.7      Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.2
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              ANDREW GAY



    3.8      Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.5
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              CAROL ROSS



    3.9      Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.6
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              CHRIS ZACHAR



    3.10     Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.7
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              CLELAND AND SUZANNE RATCLIFFE




Official Form 106H                                                        Schedule H: Your Codebtors                                 Page 2 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                   Desc
                                                               Main Document    Page 36 of 60
 Debtor 1 Richard David Saba, Jr.                                                        Case number (if known)   2:18-bk-14108-PS


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.11     Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.9
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              CONRAD COGGESHALL



    3.12     Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.10
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              CRAIG JOHNSON



    3.13     Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.13
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              DAN BLUTSTEIN/EXPRESS PROMOTIONS



    3.14     Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.15
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              DONN FRYE



    3.15     Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.14
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              DEVINDER SINGH AND RANDEEP SINGH



    3.16     Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.19
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              FREDDIE KNOWLIN



    3.17     Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.20
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              GARY MAY



    3.18     Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.21
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              GERARD AND KELLY PROSNIER




Official Form 106H                                                        Schedule H: Your Codebtors                                 Page 3 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                   Desc
                                                               Main Document    Page 37 of 60
 Debtor 1 Richard David Saba, Jr.                                                        Case number (if known)   2:18-bk-14108-PS


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.19     Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.22
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              JAMES TOENSING



    3.20     Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.23
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              JOHN AND CAROL WALKER



    3.21     Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.24
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              KABBAGE



    3.22     Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.25
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              KAREN AND ROBERT LEONE



    3.23     Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.26
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              KEVIN MULMED



    3.24     Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.27
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              KORY BLYTHE



    3.25     Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.28
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              LARRY AND KATHLEEN WHEATON



    3.26     Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.29
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              LENDING CLUB




Official Form 106H                                                        Schedule H: Your Codebtors                                 Page 4 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                   Desc
                                                               Main Document    Page 38 of 60
 Debtor 1 Richard David Saba, Jr.                                                        Case number (if known)   2:18-bk-14108-PS


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.27     Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.32
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              MONICA PANNO



    3.28     Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.35
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              R. BRIAN WARDELL



    3.29     Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.36
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              RENE ROMERO



    3.30     Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.37
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              RICHARD WARDELL



    3.31     Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.39
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              ROB ABELIN



    3.32     Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.40
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              ROBERT HILL



    3.33     Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.41
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              ROSIE ROMERO



    3.34     Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.42
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              SAM POLLINA




Official Form 106H                                                        Schedule H: Your Codebtors                                 Page 5 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                   Desc
                                                               Main Document    Page 39 of 60
 Debtor 1 Richard David Saba, Jr.                                                        Case number (if known)   2:18-bk-14108-PS


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.35     Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.43
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              SHERRY CUMMINGS



    3.36     Saba Tooth Tiger LLC                                                              Schedule D, line
             9615 N. 121st Place                                                               Schedule E/F, line      4.31
             Scottsdale, AZ 85259
                                                                                               Schedule G
                                                                                              MIKE CHIN




Official Form 106H                                                        Schedule H: Your Codebtors                                 Page 6 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                   Desc
                                                               Main Document    Page 40 of 60
Fill in this information to identify your case:

Debtor 1                      Richard David Saba, Jr.

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF ARIZONA

Case number               2:18-bk-14108-PS                                                              Check if this is:
(If known)
                                                                                                         An amended filing
                                                                                                         A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                               Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                 Not employed                               Not employed
       employers.
                                             Occupation            Realtor
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Hague Partners

       Occupation may include student        Employer's address    7333 E. Doubletree Ranch Rd.,
       or homemaker, if it applies.                                Ste 100
                                                                   Scottsdale, AZ 85258

                                             How long employed there?         2 months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         8,000.00        $            0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$           0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      8,000.00               $      0.00




Official Form 106I                                               Schedule I: Your Income
             Case 2:18-bk-14108-DPC                   Doc 14 Filed  11/29/18 Entered 11/29/18 10:53:08                                   Desc page 1
                                                      Main Document        Page 41 of 60
Debtor 1    Richard David Saba, Jr.                                                               Case number (if known)    2:18-bk-14108-PS


                                                                                                      For Debtor 1            For Debtor 2 or
                                                                                                                              non-filing spouse
      Copy line 4 here                                                                     4.         $        8,000.00       $             0.00

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $               0.00
      5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $               0.00
      5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $               0.00
      5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $               0.00
      5e.    Insurance                                                                     5e.        $              0.00     $               0.00
      5f.    Domestic support obligations                                                  5f.        $              0.00     $               0.00
      5g.    Union dues                                                                    5g.        $              0.00     $               0.00
      5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $               0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               0.00
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $            8,000.00       $               0.00
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00     $               0.00
      8b. Interest and dividends                                                           8b.        $              0.00     $               0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00     $               0.00
      8d. Unemployment compensation                                                        8d.        $              0.00     $               0.00
      8e. Social Security                                                                  8e.        $              0.00     $               0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.  $                  0.00   $                   0.00
      8g. Pension or retirement income                                                     8g. $                   0.00   $                   0.00
      8h. Other monthly income. Specify: EBay sales                                        8h.+ $              3,000.00 + $                   0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $            3,000.00       $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              11,000.00 + $            0.00 = $          11,000.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                      0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                         12.   $          11,000.00
                                                                                                                                          Combined
                                                                                                                                          monthly income
13. Do you expect an increase or decrease within the year after you file this form?
         No.
         Yes. Explain:




Official Form 106I                                            Schedule I: Your Income
            Case 2:18-bk-14108-DPC                 Doc 14 Filed  11/29/18 Entered 11/29/18 10:53:08                                           Desc page 2
                                                   Main Document        Page 42 of 60
Fill in this information to identify your case:

Debtor 1                Richard David Saba, Jr.                                                            Check if this is:
                                                                                                            An amended filing
Debtor 2                                                                                                    A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF ARIZONA                                                        MM / DD / YYYY

Case number           2:18-bk-14108-PS
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
       Yes. Does Debtor 2 live in a separate household?
             No
             Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and
      Debtor 2.
                                           Yes.   Fill out this information for
                                                   each dependent..............
                                                                                   Dependent’s relationship to
                                                                                   Debtor 1 or Debtor 2
                                                                                                                        Dependent’s
                                                                                                                        age
                                                                                                                                        Does dependent
                                                                                                                                        live with you?

      Do not state the                                                                                                                   No
      dependents names.                                                            Son                                  13               Yes
                                                                                                                                         No
                                                                                   Daughter                             15               Yes
                                                                                                                                         No
                                                                                                                                         Yes
                                                                                                                                         No
                                                                                                                                         Yes
3.    Do your expenses include
      expenses of people other than
                                                  No
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             600.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                           600.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                            80.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                           500.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
        Case 2:18-bk-14108-DPC                          Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                        Desc
                                                        Main Document    Page 43 of 60
Debtor 1     Richard David Saba, Jr.                                                                   Case number (if known)      2:18-bk-14108-PS

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                450.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                350.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 90.00
      6d. Other. Specify: Cable                                                              6d. $                                                150.00
7.    Food and housekeeping supplies                                                           7. $                                             1,000.00
8.    Childcare and children’s education costs                                                 8. $                                               800.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                               350.00
10.   Personal care products and services                                                    10. $                                                200.00
11.   Medical and dental expenses                                                            11. $                                              1,700.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 400.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 300.00
14.   Charitable contributions and religious donations                                       14. $                                                 100.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                 200.00
      15b. Health insurance                                                                15b. $                                               1,500.00
      15c. Vehicle insurance                                                               15c. $                                                 200.00
      15d. Other insurance. Specify:                                                       15d. $                                                   0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Vacant land                                                                   16. $                                              1,300.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  409.18
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Newspaper                                                           21. +$                                                 30.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                      11,309.18
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                      11,309.18
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                              11,000.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                             11,309.18

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                -309.18

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
       No.
       Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
       Case 2:18-bk-14108-DPC                          Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                               Desc
                                                       Main Document    Page 44 of 60
 Fill in this information to identify your case:

 Debtor 1                    Richard David Saba, Jr.
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number              2:18-bk-14108-PS
 (if known)
                                                                                                                                   Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                        12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


               No

         Yes. Name of person                                                                                   Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Richard David Saba, Jr.                                               X
              Richard David Saba, Jr.                                                   Signature of Debtor 2
              Signature of Debtor 1

              Date       November 29, 2018                                              Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




              Case 2:18-bk-14108-DPC                           Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                 Desc
                                                               Main Document    Page 45 of 60
 Fill in this information to identify your case:

 Debtor 1                  Richard David Saba, Jr.
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number           2:18-bk-14108-PS
 (if known)
                                                                                                                                            Check if this is an
                                                                                                                                               amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

              Married
        Not married
2.     During the last 3 years, have you lived anywhere other than where you live now?

        No
              Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1              Debtor 2 Prior Address:                               Dates Debtor 2
                                                                lived there                                                                       lived there
        9615 N. 121st Place                                     From-To:                     Same as Debtor 1                                     Same as Debtor 1
        Scottsdale, AZ 85259                                    to September 1,                                                                   From-To:
                                                                2018


3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

        No
              Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

        No
              Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income               Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.           (before deductions
                                                                                    exclusions)                                                    and exclusions)

 From January 1 of current year until
 the date you filed for bankruptcy:
                                                    Wages, commissions,                       $175,000.00          Wages, commissions,                         $0.00
                                                   bonuses, tips                                                   bonuses, tips

                                                    Operating a business                                           Operating a business
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

              Case 2:18-bk-14108-DPC                           Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                         Desc
                                                               Main Document    Page 46 of 60
 Debtor 1      Richard David Saba, Jr.                                                                     Case number (if known)   2:18-bk-14108-PS


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 For last calendar year:
 (January 1 to December 31, 2017 )
                                                    Wages, commissions,                       $220,000.00          Wages, commissions,                       $0.00
                                                   bonuses, tips                                                   bonuses, tips

                                                    Operating a business                                           Operating a business
 For the calendar year before that:
 (January 1 to December 31, 2016 )
                                                    Wages, commissions,                       $150,000.00          Wages, commissions,                       $0.00
                                                   bonuses, tips                                                   bonuses, tips

                                                    Operating a business                                           Operating a business

5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

       No
           Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Gambling                                                  $30,000.00
 the date you filed for bankruptcy:


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                        No.       Go to line 7.
                      Yes       List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

       Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      No.         Go to line 7.
                      Yes         List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                      Desc
                                                               Main Document    Page 47 of 60
 Debtor 1      Richard David Saba, Jr.                                                                     Case number (if known)   2:18-bk-14108-PS


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

           No
       Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

           No
       Yes. List all payments to an insider
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

       No
           Yes. Fill in the details.
       Case title                                               Nature of the case          Court or agency                         Status of the case
       Case number
       Craig A. Johnson v. Richard David                        Civil                       Maricopa County Superior                 Pending
       Saba, Jr.                                                                            Court                                    On appeal
       CV2018-002291                                                                        125 W. Washington                          Concluded
                                                                                            Phoenix, AZ 85003-2243
                                                                                                                                    Judgment entered

       New York Unity Factor LLC v. Saba                        Civil                       Supreme Court of the State               Pending
       Tooth Tiger LLC, Rich Saba                                                           of New York                              On appeal
       18 15424                                                                             County of Richmond                         Concluded

                                                                                                                                    Judgment entered

       Yellowstone Capital LLC v. Saba                          Civil                       Supreme Court of the State               Pending
       Tooth Tiger LLC and Richard D.                                                       of New York                              On appeal
       Saba                                                                                 County of Putnam                           Concluded
       500706/2018
                                                                                                                                    Judgment entered

       Eric H. Schechter v. Richard Saba                        Civil                       Maricopa County Superior                   Pending
       CV2018-053321                                                                        Court                                    On appeal
                                                                                            125 W. Washington
                                                                                                                                     Concluded
                                                                                            Phoenix, AZ 85003-2243




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                      Desc
                                                               Main Document    Page 48 of 60
 Debtor 1      Richard David Saba, Jr.                                                                     Case number (if known)    2:18-bk-14108-PS


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
       Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                         Date                   Value of the
                                                                                                                                                        property
                                                                Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
           No
       Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was              Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

           No
       Yes
 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
           No
       Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
           No
       Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

       No
           Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                           lost
                                                            insurance claims on line 33 of Schedule A/B: Property.
       Inventory lost in flood                              None                                                              July and              $700,000.00
                                                                                                                              August 2018

       Gambling losses                                                                                                        2016                      $35,250.00




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                    Desc
                                                               Main Document    Page 49 of 60
 Debtor 1      Richard David Saba, Jr.                                                                     Case number (if known)    2:18-bk-14108-PS


       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your       Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                            lost
                                                            insurance claims on line 33 of Schedule A/B: Property.
       Two or three boxes containing                                                                                          December                  Unknown
       approximately twenty files of                                                                                          2017
       business records; the boxes
       were lost during the move of
       the Realty Executive offices to
       their current Shea location


 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

       No
           Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment               Amount of
       Address                                                       transferred                                              or transfer was             payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Sacks Tierney PA                                              Earned upon receipt fee:                                                           $17,500.00
       4250 N. Drinkwater Blvd, 4th Floor                            9.7.18 $7,500
       Scottsdale, AZ 85251                                          10.26.18 $10,000
       Marion Saba

       Sacks Tierney P.A.                                            Assigned inventory in exchange for a                     November 16,                    $0.00
       4250 N. Drinkwater Blvd. 4th Floor                            credit towards legal fees of the                         2018
       Scottsdale, AZ 85251                                          liquidation value not to exceed $10,000;
                                                                     of which a credit of $5,848 was applied
                                                                     to pre-petition fees and costs on
                                                                     November 16, 2018


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
       Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment               Amount of
       Address                                                       transferred                                              or transfer was             payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
     No
           Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you
       Tracey Saba                                                                                              Money for living
                                                                                                                expenses $2,850

       Spouse




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                     Desc
                                                               Main Document    Page 50 of 60
 Debtor 1      Richard David Saba, Jr.                                                                      Case number (if known)   2:18-bk-14108-PS


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
           No
       Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                         Date Transfer was
                                                                                                                                               made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
           No
       Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of              Type of account or        Date account was            Last balance
       Address (Number, Street, City, State and ZIP             account number                instrument                closed, sold,           before closing or
       Code)                                                                                                            moved, or                        transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

           No
       Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?             Describe the contents                Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                              have it?
                                                                     State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

           No
       Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access             Describe the contents                Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                      have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

           No
       Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                 Describe the property                            Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

            Case 2:18-bk-14108-DPC                             Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                    Desc
                                                               Main Document    Page 51 of 60
 Debtor 1      Richard David Saba, Jr.                                                                          Case number (if known)   2:18-bk-14108-PS


24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

           No
       Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you          Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

           No
       Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you          Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No
       Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                    Status of the
       Case Number                                                   Name                                                                             case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
             A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
             A member of a limited liability company (LLC) or limited liability partnership (LLP)
             A partner in a partnership
             An officer, director, or managing executive of a corporation
             An owner of at least 5% of the voting or equity securities of a corporation
       No. None of the above applies. Go to Part 12.
           Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                            Describe the nature of the business                  Employer Identification number
       Address                                                                                                       Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                     Dates business existed
       Saba Tooth Tiger LLC                                     Sales                                                EIN:       XX-XXXXXXX
       9615 N. 121st Place
       Scottsdale, AZ 85259                                     Rob Schacher                                         From-To    2006 to the present


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

           No
       Yes. Fill in the details below.
       Name                                                     Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

            Case 2:18-bk-14108-DPC                             Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                         Desc
                                                               Main Document    Page 52 of 60
 Debtor 1      Richard David Saba, Jr.                                                                     Case number (if known)   2:18-bk-14108-PS


 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Richard David Saba, Jr.
 Richard David Saba, Jr.                                                 Signature of Debtor 2
 Signature of Debtor 1

 Date     November 29, 2018                                              Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
 No
 Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
 No
 Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

            Case 2:18-bk-14108-DPC                             Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                                   Desc
                                                               Main Document    Page 53 of 60
 Fill in this information to identify your case:

 Debtor 1                 Richard David Saba, Jr.
                          First Name                        Middle Name               Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name               Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number           2:18-bk-14108-PS
 (if known)
                                                                                                                              Check if this is an
                                                                                                                                 amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                     12/15


If you are an individual filing under chapter 7, you must fill out this form if:
 creditors have claims secured by your property, or
 you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?


    Creditor's         WELLS FARGO DEALER                                  Surrender the property.                          No
    name:              SERVICES                                            Retain the property and redeem it.
                                                                                                                             Yes
    Description of
                                                                           Retain the property and enter into a
                         2008 Chevrolet Yukon 110,000                        Reaffirmation Agreement.
    property             miles                                             Retain the property and [explain]:
    securing debt:       VIN xx 8129

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?

 Lessor's name:                                                                                                          No
 Description of leased
 Property:                                                                                                               Yes

 Lessor's name:                                                                                                          No
 Description of leased
 Property:                                                                                                               Yes


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy




              Case 2:18-bk-14108-DPC                           Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                           Desc
                                                               Main Document    Page 54 of 60
 Debtor 1      Richard David Saba, Jr.                                                               Case number (if known)   2:18-bk-14108-PS


 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Richard David Saba, Jr.                                                  X
       Richard David Saba, Jr.                                                          Signature of Debtor 2
       Signature of Debtor 1

       Date        November 29, 2018                                                Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy




           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                             Desc
                                                               Main Document    Page 55 of 60
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                    Desc
                                                               Main Document    Page 56 of 60
        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                         Desc
                                                               Main Document    Page 57 of 60
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $75       administrative fee                                          factors.
                   $275       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $75       administrative fee                                                 fiduciary capacity,
                   $310       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                       Desc
                                                               Main Document    Page 58 of 60
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

           Case 2:18-bk-14108-DPC                              Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                       Desc
                                                               Main Document    Page 59 of 60
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                            District of Arizona
 In re       Richard David Saba, Jr.                                                                            Case No.    2:18-bk-14108-PS
                                                                                    Debtor(s)                   Chapter     7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                   $               17,500.00
              Prior to the filing of this statement I have received                                         $               17,500.00
              Balance Due                                                                                   $                      0.00

2.     The source of the compensation paid to me was:

               Debtor                   Other (specify):           Paid by Marion Saba as an earned upon receipt fee

3.     The source of compensation to be paid to me is:

               Debtor                   Other (specify):           Assigned inventory in exchange for a credit towards legal fees of the
                                                                     liquidation value not to exceed $10,000; of which a credit of $5,848 was applied
                                                                     to pre-petition fees and costs on November 16, 2018

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Adversary proceedings; negotiating or litigating non-dischargeability actions; negotiating or litigating objections
               to exemptions; negotiating or litigating objections to discharge; appeals; home modification negotiations; and
               representation in any pending state or federal court litigation. Attorney's representation of client does not
               include securities work, tax advice (except advice as to the dischargeability of taxes), accounting advice,
               domestic relations matters, or criminal matters.
                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     November 29, 2018                                                              /s/ Randy Nussbaum
     Date                                                                           Randy Nussbaum 006417
                                                                                    Signature of Attorney
                                                                                    Sacks Tierney P.A.
                                                                                    4250 N Drinkwater Blvd.
                                                                                    4th Floor
                                                                                    Scottsdale, AZ 85251-3693
                                                                                    480-425-2600 Fax: 480-970-4901
                                                                                    Randy.Nussbaum@SacksTierney.com
                                                                                    Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

             Case 2:18-bk-14108-DPC                            Doc 14 Filed 11/29/18 Entered 11/29/18 10:53:08                              Desc
                                                               Main Document    Page 60 of 60
